DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Amendments are accepted and the objections made to the drawings detailed in the office action of 10/25/2021 have been withdrawn. 
Claim Rejections - 35 USC § 112
Amendments are accepted and the rejections under 35 USC § 112 detailed in the office action of 10/25/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10058043 B2) in view of Broutin (US 20150305258 A1)
Regarding claim 1: Kato teaches a hydroponics device (Paragraph 3 Line 1), comprising: a nutrient solution  storage (20) in which a nutrient solution (110) is stored; a nutrient solution reservoir container (30A) into which the nutrient solution is supplied from the nutrient solution storage; and a cover (7A) that supports a plurality of plants (100) to be cultivated, the cover being fixed spaced from a liquid surface of the nutrient solution (Surface of 110) in the nutrient solution reservoir container, with a predetermined distance being ensured between the cover and the liquid surface (Paragraph 33), wherein the plants supported by the cover respectively have taproots (103) which are longer than the lengths of shoots of the plants (100), the taproots having respective tips only immersed in the nutrient solution in the nutrient solution reservoir container (Best illustrated in Fig. 1); and wherein the device includes an air layer that is formed between the cover and the nutrient solution reservoir container so as to surround the taproots except for the tips of the taproots (Best illustrated as the empty space between 7A and 110 in Fig. 1).
Kato fails to teach an elevating mechanism configured to elevate the cover, or the taproots having respective tips only immersed in the nutrient solution in the nutrient solution reservoir container as the taproots grow.
However, Broutin teaches an elevating mechanism (407) configured to elevate the cover (403), and the taproots having respective tips only immersed in the nutrient solution in the nutrient solution reservoir container as the taproots grow (401).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cover as disclosed by Broutin with the elevating mechanism as taught by Broutin so as to minimize the solution level within the reservoirs therefore reducing losses due to evaporation or other matters, therefore achieving the predictable result of a more efficient apparatus. 
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above, and Kato further teaches wherein the nutrient solution reservoir container is a pan (30A).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above, and Kato further teaches wherein the nutrient solution reservoir container is a delivery channel (30A).
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above, and further teaches wherein the nutrient solution reservoir container is a stand-alone cultivation container provided for plants (30A,30B).
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above, and Kato further teaches wherein the plants have respective dilating portions in roots (102), the dilating portions being formed in a space between the cover and the nutrient solution reservoir container (best illustrated in Fig. 1).
Regarding claim 9: Kato cultivating plants in (100) a first nutrient solution reservoir container (30A), the plants having taproots (103) which are longer than the lengths of respective shoots of the plants (100);  and growing the plants (100), cultivated in the first nutrient solution reservoir container (30A), in a second nutrient solution reservoir container in which an air layer (Best illustrated as the empty space between 7A and 110 in Fig. 1) is formed around portions of the taproots of the respective plants except for tips of the taproots, wherein only the tips of the taproots of the respective plants are immersed in the nutrient solution in the first nutrient solution reservoir container and the second nutrient solution reservoir container (Best Illustrated in Fig. 1).
Kato fails to teach wherein during said growing the plants are supported by a cover of the second nutrient solution reservoir and a distance between the cover of the second nutrient solution reservoir and a liquid level of a nutrient solution in the second nutrient solution reservoir container is adjusted during said growing so that only the tips of the taproots of the respective plants are immersed in the nutrient solution in the second nutrient solution reservoir container.
However, Broutin teaches during said growing the plants are supported by a cover (403) of the second nutrient solution reservoir and a distance between the cover of the second nutrient solution reservoir and a liquid level of a nutrient solution in the second nutrient solution reservoir container is adjusted during said growing (Best illustrated in Fig. 4) so that only the tips of the taproots of the respective plants are immersed in the nutrient solution in the second nutrient solution reservoir container (best illustrated in hybrid stage 401).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cover as disclosed by Broutin with the adjusting distance between cover and liquid level as taught by Broutin so as to minimize the solution level within the reservoirs therefore reducing losses due to evaporation or other matters, therefore achieving the predictable result of a more efficient apparatus. 
Regarding claim 11: Kato teaches a hydroponics method, cultivating plants in (100) a first nutrient solution reservoir container (30A), the plants having taproots (103) which are longer than the lengths of respective shoots of the plants (100); and wherein during said cultivating the plants are supported by a cover (7a) of the first nutrient solution reservoir.
Kato fails to teach a distance between the cover of the first nutrient solution reservoir and a liquid level of a nutrient solution in the first nutrient solution reservoir container is adjusted during said cultivating so that only the tips of the taproots of the respective plants are immersed in the nutrient solution in the first nutrient solution reservoir container.
However, Broutin teaches a distance between the cover (403) of the first nutrient solution reservoir and a liquid level of a nutrient solution in the first nutrient solution reservoir container is adjusted during said cultivating so that only the tips of the taproots of the respective plants are immersed in the nutrient solution in the first nutrient solution reservoir container (Best illustrated in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cover as disclosed by Broutin with the adjusting distance between cover and liquid level as taught by Broutin so as to minimize the solution level within the reservoirs therefore reducing losses due to evaporation or other matters, therefore achieving the predictable result of a more efficient apparatus. 
Regarding claim 12: the modified reference teaches the limitations of claim 1 as shown above.
Kato fails to explicitly teach a plant that is a seedling having a long taproot and which was cultivated by the hydroponics method of claim 1.
However, Broutin teaches A plant that is a seedling having a long taproot and which was cultivated by the hydroponics method (See fig. 4, it’s best understood that a seedling with a long taproot would naturally occur during the growing phases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plant as disclosed by Kato with the seedling and long taproot as taught by Broutin so as to minimize the volume of nutrient necessary for the cultivation to occur, therefore achieving the predictable result of an optimized system. 
Regarding claim 13: the modified reference teaches the limitations of claim 9 as shown above.
Kato fails to explicitly teach a plant that is a seedling having a long taproot and which was cultivated by the hydroponics method of claim 9.
However, Broutin teaches A plant that is a seedling having a long taproot and which was cultivated by the hydroponics method (See fig. 4, it’s best understood that a seedling with a long taproot would naturally occur during the growing phases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plant as disclosed by Kato with the seedling and long taproot as taught by Broutin so as to minimize the volume of nutrient necessary for the cultivation to occur, therefore achieving the predictable result of an optimized system. 
Regarding claim 14: the modified reference teaches the limitations of claim 11 as shown above.
Kato fails to explicitly teach a plant that is a seedling having a long taproot and which was cultivated by the hydroponics method of claim 11.
However, Broutin teaches A plant that is a seedling having a long taproot and which was cultivated by the hydroponics method (See fig. 4, it’s best understood that a seedling with a long taproot would naturally occur during the growing phases).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plant as disclosed by Kato with the seedling and long taproot as taught by Broutin so as to minimize the volume of nutrient necessary for the cultivation to occur, therefore achieving the predictable result of an optimized system. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9, 11-14 have been considered but are moot because the new ground of rejection does not rely on the same reference/combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees that Kato does not explicitly teach the elevating mechanism of amended claim 1 or wherein the distance between the cover and liquid level are adjusted of claim 9. However, Broutin teaches an elevating mechanism which would allow for the distance between the cover and the liquid level to be adjusted as deemed necessary, likely to minimize the solution consumption of the plant depending on the plant’s growth. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kao (US 20120023821 A1), Hage (US 8731734 B2), Sakai (US 9706722 B2), and Cheng (US 9363957 B2) are within the related art of plant cultivation. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642